UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1132


JERRY WAYNE BOYD,

                    Plaintiff - Appellant,

             v.

ISLAND CREEK COAL COMPANY; CNX GAS COMPANY, LLC; DONALD
ALLEN MCGLOTHLIN, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:17-cv-04287)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Wayne Boyd, Appellant Pro Se. Lena Lockridge Busscher, MCGUIREWOODS,
LLP, Richmond, Virginia, for Appellees Consol Island Creek Coal and CNX Gas
Company, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Wayne Boyd seeks to appeal the district court’s order denying relief on his

civil complaint and denying his motion for reconsideration. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).        The

magistrate judge recommended that relief be denied and advised Boyd that failure to file

specific, timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Boyd

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2